Citation Nr: 0004625	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-12 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic prostatitis and a left testicle disorder due to VA 
treatment rendered in November 1987.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right rib pain and a back disorder due to VA treatment 
rendered in June 1988.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Friend



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had thirty-one days of active service from June 
1948 to July 1948.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the St. Petersburg, Florida Regional office (RO) of 
the Department of Veterans Affairs (VA) which denied the 
appellant's claims for benefits pursuant to 38 U.S.C.A. 
§ 1151 based on medical treatment performed in VA facilities 
in November 1987, and June 1988.

In August 1999, a hearing was held in St. Petersburg before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
1999).  During that hearing, the appellant submitted a 
written waiver of consideration of additional evidence by the 
RO.  See 38 C.F.R. §§ 19.37, 20.1304.  This evidence 
consisted of two sets of radiographic films, dated in June 
1988, and October 1988, as well as private treatment records 
dated between 1995 and 1997.

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for right rib pain and a back disorder, due to VA 
treatment rendered in June 1988, will be addressed in the 
REMAND section which follows the ORDER section in the 
decision below.


FINDINGS OF FACT

1.  The appellant was treated for prostatitis in April 1987; 
the infection apparently cleared.  The appellant then 
underwent a prostate biopsy at a VA facility in November 
1987, and subsequently developed a periprostatic hematoma; 
left epididymitis and chronic prostatitis have been 
diagnosed, and the medical evidence of record indicates there 
is a causal relationship between the prostate biopsy and some 
of the appellant's current genitourinary conditions.

2.  Presuming the credibility of the evidence concerning the 
prostate and testicle claim, the claim is not inherently 
implausible.


CONCLUSION OF LAW

The claim of entitlement to compensation for chronic 
prostatitis and a left testicle disorder pursuant to 
38 U.S.C.A. § 1151 is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) generally does not arise 
until there is a well-grounded claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well-grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Id. 

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151.

The Board notes that the appellant's § 1151 claims in this 
case were filed in September 1993, and that the rating 
decision denying those claims was issued in June 1995.

38 C.F.R. § 3.358, the regulation implementing 38 U.S.C.A. 
§ 1151, provides, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

Therefore, for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 to be granted, it is required that the 
facts, as shown by the evidence, establish that the veteran 
sustained additional disability as the result of medical 
treatment provided by VA.  38 C.F.R. § 3.358.  The appellant 
is seeking entitlement to compensation benefits for 
additional disability pursuant to 38 U.S.C.A. § 1151 
predicated on the contention that it was the medical 
treatment rendered by VA physicians in November 1987 that 
caused the appellant to suffer from chronic prostatitis and 
left testicular pathology.  King v. Brown, 5 Vet. App. 19, 21 
(1993) held that "evidentiary assertions [by the veteran] 
must also be accepted as true for the purpose of determining 
whether the claim is well-grounded.  

In April 1987, the appellant was treated with antibiotics for 
prostatitis; the infection apparently cleared.  Based on the 
presence of a nodule, in November 1987, the appellant 
underwent a prostate biopsy at a VA hospital; he was not 
suffering from prostatitis at the time of the biopsy.  A VA 
clinic note, dated in November 1987, five days after the 
biopsy, included an assessment that the appellant was 
suffering from prostatitis after prostate biopsy.  A VA 
clinic note, dated five days later, contains a clinical 
assessment of post-biopsy prostatitis, possibly now with 
epididymitis.  The plan was to refer the appellant for 
evaluation of possible post-biopsy complications.  A February 
1998 VA clinic note included clinical impressions of left 
testalgia and mild prostatitis.  Review of the medical 
evidence of record indicates that the appellant has been 
treated numerous times, by VA and private providers, in the 
intervening years for diagnoses of chronic prostatitis, left 
testicular pain, left epididymitis and tender cord.  

The law and regulations require that for a well-grounded 
claim of benefits under § 1151, there must be evidence of a 
nexus between VA treatment and some additional disability.  
In other words, benefits can be awarded only if, after VA 
treatment, there is additional disability attributable to 
that VA treatment.  If a disorder deteriorates after VA 
treatment and that deterioration is due to the underlying 
disability itself, or some intercurrent (non VA treatment) 
cause, there is no entitlement to VA compensation benefits 
under 38 U.S.C.A. § 1151 because it can not be found that the 
additional disability is due to VA treatment.  Here, there is 
some competent (medical) evidence of a possible nexus between 
the appellant's treatment at a VA hospital and the 
development of chronic prostatitis and/or epididymitis.


ORDER

The claim of entitlement to benefits under 38 U.S.C.A. § 1151 
for prostatitis and a left testicle disorder secondary to the 
November 1987 prostate biopsy at a VA hospital is well-
grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to 38 U.S.C.A. § 1151 
benefits for prostatitis and a left testicle disorder 
secondary to the November 1987 prostate biopsy at a VA 
hospital is well-grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  There is additional 
evidence and opinion needed on this issue.

While there is some competent medical evidence of record 
relating the appellant's chronic prostatitis and left 
epididymitis to the prostate biopsy and subsequent infection, 
the record is unclear whether all of the appellant's current 
left testicle problems or prostatitis can be attributed to 
the prostate biopsy and/or healing difficulties related to 
the biopsy incision sites.  Further, the exact nature and 
extent of the pathology is not clear in the record.

In regard to the 38 U.S.C.A. § 1151 claim for the right ribs, 
additional procedural development is indicated.  For 
instance, review of the medical evidence of record indicates 
that the Iowa VA radiologist's report from the October 1988 
x-ray examination of the appellant has not been associated 
with the claims file.  However, the appellant submitted the 
actual x-rays at his August 1999 Travel Board hearing; if the 
RO is unable to obtain a copy of the report, the x-rays 
submitted by the appellant can be read by a radiologist.  

Review of the medical evidence of record indicates that the 
appellant sought treatment for low back pain on June 10, 
1988.  A VA ER report, dated June 15, 1988, states that the 
appellant presented for treatment complaining of severe right 
rib cage pain, lower back pain and headaches after falling 
six to eight feet.  On physical examination he was noted to 
have a tender posterior chest wall.  Review of the medical 
evidence of record also reveals that the appellant has been 
treated numerous times at VA facilities for complaints of 
various musculoskeletal pains; his right rib cage area has 
been treated with trigger point injections.  

The appellant contends that he suffered from broken ribs and 
cracked vertebrae as a result of the June 1988 fall and that 
the Florida VAMC sent him home in June 1988, without any 
treatment for those conditions which remained undiagnosed 
until he was seen in October 1988 at the Iowa VAMC.  He 
further contends that he currently suffers from a back 
condition requiring trigger point injections due to that lack 
of treatment.  A written statement from a private physician, 
dated in September 1998, states that the appellant has 
suffered from chronic right rib pain since 1988.  A February 
1999 VA Pain Clinic note indicates that the appellant is 
currently diagnosed with chronic low back pain and myofascial 
pain syndrome.  It is unclear whether this is in some way 
thought to be related to the fall and the reported lack of 
appropriate treatment.

The appellant also testified during his August 1999 Travel 
Board hearing that he applied for Social Security 
Administration (SSA) disability benefits in 1992, and that 
his application was supported by private medical evidence; 
the claim was denied.  It has been resolved in various cases, 
essentially, that although SSA disability decisions are not 
controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits, and that the VA has 
a duty to assist the veteran in gathering SSA records.  
Collier v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992); and Brown v. Derwinski, 2 Vet. App. 444 
(1992).  In this case, all of the medical records utilized by 
the SSA in denying the appellant's 1992 claim should be 
obtained by the RO and associated with the claims file. 

In light of the considerations above, and in order to ensure 
that VA has met due process requirements, the case is 
REMANDED for the following:

1.  The RO should obtain from the Iowa 
VAMC a copy of the October 1988 radiology 
report.  If the report is unavailable, 
the RO should take appropriate steps to 
have the radiographs themselves reviewed, 
and interpreted.  Appropriate findings 
should be associated with the claims 
folder.

2.  The RO should obtain from the Social 
Security Administration copies of any 
medical records utilized in determining 
the denial of the appellant's 1992 claim 
of entitlement to disability benefits, if 
any.  The appellant's assistance in 
obtaining any pertinent records should be 
requested as indicated.

3.  The RO should obtain from the 
appellant the names and addresses of VA 
and private physicians and/or medical 
facilities which have provided him any 
treatment for his prostatitis, 
epididymitis, and right rib pain since 
1987/1988, and secure all available 
relevant reports not already of record 
from those sources.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

4.  Following the above, the RO should 
arrange for a review of the appellant's 
records and examination of the appellant 
by a urologist.  The examiner should 
review the claims file, examine the 
appellant, and provide findings that 
encompass all residual impairment due to 
any genitourinary pathology.  

The examiner should then furnish opinions 
concerning the following:

(a)  What were the manifestations of 
genitourinary pathology present prior to 
the November 1987 prostate biopsy?

(b)  What, if any, are the current 
manifestations of the appellant's 
genitourinary disorder(s)?

(c)  Did the appellant develop any 
clinically identified additional 
genitourinary disability as a result of 
the November 1987 VA prostate biopsy or 
in the course of subsequent aftercare, 
specifically, are there any genitourinary 
residuals other than the "necessary 
consequences" of the prostate biopsy?  
Comparisons between the left and right 
testicles may be useful in discussions of 
any natural progress of the appellant's 
genitourinary problems.

(d)  The examiner should comment on 
the VA medical notes which link the 
appellant's prostatitis and left 
epididymitis with the November 1987 
prostate biopsy.

(e)  If VA treatment is found to 
have caused additional genitourinary 
pathology, the examiner should identify 
the specific additional disability or 
disabilities caused by the particular VA 
treatment.  The examiner is advised that 
negligence is not a matter at issue.

The examiner should provide the findings 
in a written report.  The examiner should 
specify the degree of medical probability 
that any additional disability is 
causally related to the November 1987 
prostate biopsy, as opposed to the 
natural progress of any underlying 
disorder, and provide the rationale for 
the opinion.  

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development is completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

7.  After completion of the above, the RO 
should readjudicate the appellant's 
§ 1151 claims on the appropriate legal 
bases and with consideration of all 
pertinent regulations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
an appropriate supplemental statement of the case.  No action 
by the appellant is required until he receives further 
notice.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



